United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 4, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-40013
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ELOY LIENDO, JR.,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 5:05-CR-1166
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Eloy Liendo, Jr. appeals the sentence imposed following his

guilty-plea conviction for transportation of undocumented aliens

by means of a motor vehicle for private financial gain.       Liendo

argues that the district court erred in increasing his offense

level pursuant to U.S.S.G. § 2L1.1(b)(5) after finding that the

offense “involved intentionally or recklessly creating a

substantial risk of death or serious bodily injury to another

person.”   Even after United States v. Booker, 543 U.S. 220

(2005), we review the district court’s findings of fact for clear

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40013
                                -2-

error.   United States v. Villanueva, 408 F.3d 193, 202 & n.9 (5th

Cir.), cert. denied, 126 S. Ct. 268 (2005).

      The record reflects that Liendo was driving a tractor

trailer carrying four illegal aliens.     Two of the aliens were

hiding in a compartment under the bottom bunk in the trailer’s

sleeper area from which they could not easily extricate

themselves.   The district court did not err in concluding that

these circumstances qualified as intentional or reckless creation

of a “substantial risk of death or serious bodily injury to

another person.”   See United States v. Rodriguez-Mesa, 443 F.3d

397, 401-03 (5th Cir. 2006); U.S.S.G. § 2L1.1, comment.(n.6).

     The sentence is AFFIRMED.